DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 12/28/2020.
Claims 11-13 are new.
Claims 1-4 and 6-10 are amended.
Claims 1-13 are allowed.

Drawings
The Drawings filed on 11/21/2017 are acceptable for examination purposes.

Specification
The Specification filed on 11/21/2017 is acceptable for examination purposes.

Response to Arguments
In reference to Claim Interpretation under 35 USC § 112(f)
Examiner notes that the claim interpretations are withdrawn in view of amendments.

In reference to Claim Rejections under 35 USC § 112(b)
Examiner notes that the claim rejections are withdrawn in view of amendments.

In reference to Claim Rejections under 35 USC § 102
Applicant’s arguments, see pgs. 11-14, filed 12/28/2020, with respect to a non-patent reference entitled "Analog CMOS-based Resistive Processing Unit for Deep Neural Network Training" published June 20, 2017 by Seyoung Kim et al. have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 102 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of “generating, in response to said received first analog voltage signal and said pulse signal, a first analog output signal at said first inverter circuit, said first analog output signal controlling a current source Field Effect Transistor (FET) operatively connected to said CMOS capacitor device to provide a charging current to increase a charge stored at the CMOS capacitor device” and “generating, in response to said received second analog voltage signal and said further pulsed signal, a second analog output signal at said second inverter circuit, said second analog output signal controlling a current sink FET operatively connected to said CMOS capacitor device to receive a current discharging from the CMOS capacitor device to decrease a charge stored at the CMOS capacitor device”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Examiner notes that the closest prior art of record is a non-patent reference entitled "Analog CMOS-based Resistive Processing Unit for Deep Neural Network Training" published June 20, 2017 by Seyoung Kim et al. which discloses an analog CMOS-based RPU design .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Examiner, Art Unit 2126